Title: To James Madison from John M. Goetschius, 10 August 1803
From: Goetschius, John M.
To: Madison, James


					
						Sir,
						New York 10th. August 1803
					
					I herewith transmit you the Bond with two good sureties, required of me by the Consular act, previous to entering on the execution of the duties of my office.
					I am, now prepared and would imbark immediately for the place of my destination, but that direfull epidemic, with which this City is again so unhappily afflicted, interferes with my arrangements and will probably oblige me to delay my departure six or eight weeks at least.  As several of our public Vessels are about to sail for the Mediteranien, permit me to ask whether I am entiteld. to a passage free in any of them? With sentiments of the highest respect & esteem, I have the honor to be, Sir, Yr. most obt. Servant
					
						John M. Goetschius
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
